PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov







In re Application of 
DeWaard, David
Application No. 14/703,585
Filed: May 4, 2015
Attorney Docket No.: 33776.0110
For: TWO-TANK WIERED RESERVOIR AND METHOD OF USE
:
:
:
:	DECISION ON PETITION
:
:
:




This is a decision on the renewed petition under 37 CFR 1.137(b), filed April 29, 2021, to revive the above-identified application, which will be properly treated under 37 CFR 1.137(a).

The petition is GRANTED.

This application became abandoned as a result of petitioner’s failure to take appropriate action in a timely manner after the decision by the Patent Trial and Appeal Board of June 2, 2020. Therefore, the proceedings as to the rejected claims were terminated.  See 37 CFR 1.197(b).  As no claim was allowed, the application became abandoned on August 4, 2020. See MPEP 1214.06. A Notice of Abandonment was mailed on September 4, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE), the requisite RCE fee of $1000.00 and an Amendment, (2) the petition fee of $1000.00, and (3) a proper statement of unintentional delay. 

With regards to requirement (3), 37 CFR 1.137(b)(3) requires a statement that “the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition
pursuant to 37 CFR 1.137(b) was unintentional.” Since the statement appearing in the petition varies from the language required by 37 CFR 1.137(b)(3), the statement is being construed as the required statement. Petitioner must notify the Office if this is not a correct reading of the statement appearing in the petition.

This application is being referred to Technology Center Art Unit 1775 for processing of the RCE and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114.

Telephone inquiries concerning this decision should be directed to Joy Dobbs at (571) 272-3001.



/Michelle R. 
Michelle R. Eason
Lead Paralegal Specialist
Office of Petitions